DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
3.	Applicant’s amendment to the claims filed on 09/01/2021 in response to the Final Rejection mailed on 07/12/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 9 and 12 are cancelled.
4.	New claim 21 is added.
5.	Claims 1-8, 10-11, and 20-21 are pending.
6.	Applicant’s remarks filed on 09/01/2021 in response to the Final Rejection mailed on 07/12/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b)
7.	Claims 1-8, 10-11, and 20-21 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This new grounds of rejection is necessitated by applicant’s amendment to the claims.
	Regarding claims 1 (claims 2-8 and 10-11 dependent therefrom), 20 and 21, the recitation of the phrase “increasing an activity” in claim 1, “decreased” in claim 20, and “increased” in claim 21 is indefinite because these terms are relative terms.  The terms "increaseing", “decreased”, and “increased” are terms of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree because there is nothing recited in the claims for which the increase or decrease is being compared to.  Accordingly, the metes and bounds of the claims cannot be ascertained.  It is suggested that applicant clarify the meaning of the claims.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165.
	Regarding claims 7 and 8, there is insufficient antecedent basis for the limitations “modulating the activity”.  It is suggested that applicants clarify the meaning of the claims.
Claim Rejections - 35 USC § 112(a)
8.	The written description rejection of claims 9 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to the claims to cancel claims 9 and 12.
9.	The scope of enablement rejection of claims 9 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to the claims to cancel claims 9 and 12.
10.	The written description rejection of claims 1-8, 10-11, and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims and to incorporate new claim 21.
Claims 1-8, 10-11 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional 
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	As amended, claim 1 (claims 2-6 and 10-11 dependent therefrom) is drawn in relevant part to a method of redirecting carbon flux in an organism toward carbon-based chemical products having a C2/C3 or a C4/C5/C6 chain length, said method comprising decreasing activity of one or more polypeptideshaving an activity of a phosphoenolpyruvate carboxylase and/or pyruvate carboxylase in an organism selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis as compared to an unperturbed wild-type Cupriavidus or Ralstonia organism to redirect carbon flux in the organism toward products having a C2/C3 chain length or increasing an activity of one or more polypeptides having an activity of a phosphoenolpyruviate carboxykinase and/or a phosphoenolpyruvate carboxylase and/or a pyruvate carboxylase and/or a citrate lyase or citrate lyase subunit redirects carbon flux in an organism toward products having a C4/C5/C6 chain length,, wherein the polypeptide with phosphoenolpyruvate carboxykinase activity exhibits at least 90% sequence identity with Cupriavidus or Ralstonia capable of producing any compound is unlimited.  The structure and function of the modifications to Cupriavidus or Ralstonia capable of increasing or decreasing activity of particular enzymes for the production of C2/C3 and/or C4/C5/C6 products is unlimited.  
	Claim 7 is drawn to the method of claim 1 wherein modulating the activity of one or more polypeptides comprises overexpressing or mutating an endogenous or exogenous nucleic acid sequence in the organism.  The structure and function of the polypeptide is unlimited.
	Claim 8 is drawn to the method of claim 1, wherein modulating the activity of one or more polypeptides comprises downregulating, deleting or mutating an endogenous or exogenous nucleic acid sequence in the organism.  The structure and function of the nucleic acid sequence is unlimited.
	As amended, claim 20 is drawn in relevant part to a method for producing a carbon-based chemical product having a C2/C3 chain length in an organism, said method comprising fermenting an organism selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis as compared to an unperturbed wild-type Cupriavidus or Ralstonia organism having one or more polypeptides, having an activity of a Cupriavidus or Ralstonia capable of producing any C2/C3 compounds is unlimited.  The structure and function of the modification to a Cupriavidus or Ralstonia that results in decreased activity of enzymes and being capable of producing C2/C3 is unlimited.  
	Claim 21 is drawn in relevant part to a method for producing a carbon-based chemical product having a C4/C5/C6 chain length in an organism, said method comprising fermenting an organism selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis as compared to an unperturbed wild-type Cupriavidus or Ralstonia organism and having one or more polypeptides having an activity of a phosphoenolpyruvate carboxykinase which exhibits at least 90% sequence identity with SEQ ID NO:  2 and/or a phosphoenolpyruvate carboxylase which exhibits at least 90% sequence identity with SEQ DI NO:  4 and/or a pyruvate carboxylase which exhibits at least 90% sequence identity with SEQ ID NO: 6 and/or a citrate lyase or citrate lyase subunit which exhibits at least 90% sequence identity with SEQ ID NO: 42 increased in the organism with a carbon source.
	In this case, the specification discloses the following representative species of the genus of methods for production of any compound using any organism and any alteration as encompassed by the claims (i.e. a Cupriavidus necator host cell with a deletion in a phosphoenolpyruvate carboxylase and/or pyruvate carboxylase gene and/or a Cupriavidus necator host cell transformed with a nucleic acid encoding phosphoenolpyruvate carboxykinase comprising the amino acid sequence of SEQ ID NOs:  2, 8, 10, 12, 14, 16, or 18, Cupriavidus or Ralstonia capable of producing any C2/C3 or a C4/C5/C6 compound as encompassed by the claims.  The specification fails to disclose which modifications to claimed nucleic acids and polypeptides that are encompassed by the claims that result in the claimed enzymes of any function.  
In this regard, it is noted that the reference of Prather et al. (Curr. Opin. Biotechnol., 2008; cited on PTO-892 mailed 02/16/2021) discloses numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; cited on PTO-892 mailed 02/16/2021), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the 
The reference of Singh et al. (Current Protein and Peptide Science, 2017; cited on PTO-892 mailed 02/16/2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; cited on PTO-892 mailed 02/16/2021) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which combination of organism, expression system, and exogenous nucleic acids encoding enzymes out of the numerous possibilities of nucleic acids will achieve production of any compound when expressed in an any organism.  

RESPONSE TO REMARKS:  Beginning on p. 7 of applicants’ remarks, applicants in summary contend that the claims as amended specify the structure and function of the organism as well as the compounds produced, thereby meeting the written description requirements.
This argument is found to be not persuasive for the reasons of record and the reasons set forth below.  MPEP 2163.II.A.3.(a).ii states "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the genfus]." See Enzo Biochem, S2S F.Sd at 966, 63 USPQ2d at 1615; Noelle v. Ledermon, 355 F.3d 1343,1350, 69 USPQ2d 1508,1514 (Fed. Cir. 2004) (Fed. Cir. 2004)". In the instant case, the genus of modifications to a Cupriavidus or Ralstonia that results in decreased or increased activity of an enzyme is highly variant and not limited to those Cupriavidus and Ralstonia cell and includes any modification to a polypeptide that results in the desired function.  The examiner maintains that increasing and/or decreasing enzyme activity is not limited to the genes encoding the polypeptides themselves, but further includes modification to transcription factors and any other cellular regulatory elements that control the expression and activity of the claimed polypeptide.
11.	The scope of enablement rejection of claims 1-8, 10-11, and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims and to incorporate new claim 21.
	Claims 1-8, 10-11 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of culturing a Cupriavidus necator host cell with a deletion in a phosphoenolpyruvate carboxylase and/or pyruvate carboxylase gene and/or a Cupriavidus necator host cell transformed with a nucleic acid encoding phosphoenolpyruvate carboxykinase comprising the amino acid sequence of SEQ ID NOs:  2, 8, 10, 12, 14, 16, or 18, phosphoenolpyruvate carboxylase comprising the amino acid sequence of SEQ ID NOs:  4, 30, 32, 3,4 36, 38, or 40, a carboxylase comprising the amino acid sequence of SEQ ID NOs: 6, 20, 22, 24, 26, or 28, and a citrate lyase comprising the amino acid sequence of SEQ ID NO: 42, 44, 46, 48, 50, or 52, does not reasonably provide enablement for all methods as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	The nature of the invention:  According to the specification, the present invention relates to biosynthetic methods and materials for the production of C2/C3 or C4/C5/C6 carbon chain length products.  
	(A) The breadth of the claims:  As amended, claim 1 (claims 2-6 and 10-11 dependent therefrom) is drawn in relevant part to a method of redirecting carbon flux in an organism toward carbon-based chemical products having a C2/C3 or a C4/C5/C6 chain length, said method comprising decreasing activity of one or more polypeptideshaving an activity of a phosphoenolpyruvate carboxylase and/or pyruvate carboxylase in an organism selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis as compared to an unperturbed wild-type Cupriavidus or Ralstonia organism to redirect carbon flux in the organism toward products having a C2/C3 chain length or increasing an activity of one or more polypeptides having an activity of a phosphoenolpyruviate carboxykinase and/or a Cupriavidus or Ralstonia capable of producing any compound is unlimited.  The structure and function of the modifications to Cupriavidus or Ralstonia capable of increasing or decreasing activity of particular enzymes for the production of C2/C3 and/or C4/C5/C6 products is unlimited.  
	Claim 7 is drawn to the method of claim 1 wherein modulating the activity of one or more polypeptides comprises overexpressing or mutating an endogenous or exogenous nucleic acid sequence in the organism.  The structure and function of the polypeptide is unlimited.
	Claim 8 is drawn to the method of claim 1, wherein modulating the activity of one or more polypeptides comprises downregulating, deleting or mutating an endogenous or exogenous nucleic acid sequence in the organism.  The structure and function of the nucleic acid sequence is unlimited.
Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis as compared to an unperturbed wild-type Cupriavidus or Ralstonia organism having one or more polypeptides, having an activity of a phosphoenolpyruvate carboxylase which exhibits at least 90% sequence identity with SEQ ID NO:  4 and/or a pyruvate carboxylase which exhibits at least 90% sequence identity with SEQ ID NO:  6 decreased in the organism with a carbon source.  The structure and function of the Cupriavidus or Ralstonia capable of producing any C2/C3 compounds is unlimited.  The structure and function of the modification to a Cupriavidus or Ralstonia that results in decreased activity of enzymes and being capable of producing C2/C3 is unlimited.  
	Claim 21 is drawn in relevant part to a method for producing a carbon-based chemical product having a C4/C5/C6 chain length in an organism, said method comprising fermenting an organism selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis as compared to an unperturbed wild-type Cupriavidus or Ralstonia organism and having one or more polypeptides having an activity of a phosphoenolpyruvate carboxykinase which exhibits at least 90% sequence identity with SEQ ID NO:  2 and/or a phosphoenolpyruvate carboxylase which exhibits at least 90% sequence identity with SEQ DI NO:  4 and/or a pyruvate carboxylase which exhibits at least 90% sequence identity with SEQ ID NO: 6 and/or a citrate lyase or citrate lyase subunit which exhibits at least 90% sequence identity with SEQ ID NO: 42 increased in the organism with a carbon source.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed process to produce any compound by any alteration to any organism is structurally and functionally unlimited. The structure and function of the claimed polypeptides and nucleic acids encoding polypeptides are unlimited. In this regard, it is noted that the reference of Prather et al. (Curr. Opin. Biotechnol., 2008; cited on PTO-892 mailed 02/16/2021) discloses numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; cited on PTO-892 mailed 02/16/2021), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  
Current Protein and Peptide Science, 2017; cited on PTO-892 mailed 02/16/2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; cited on PTO-892 mailed 02/16/2021) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
	It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working example of process for producing any compound with any altered organism, i.e. a method of culturing a Cupriavidus necator host cell with a deletion in a phosphoenolpyruvate carboxylase and/or pyruvate carboxylase gene and/or a Cupriavidus necator host cell transformed with a nucleic acid encoding phosphoenolpyruvate carboxykinase comprising the amino acid sequence of SEQ ID NOs:  2, 8, 10, 12, 14, 16, or 18, phosphoenolpyruvate carboxylase comprising the amino acid sequence of SEQ ID NOs:  4, 30, 32, 3,4 36, 38, or 40, a carboxylase comprising the amino acid sequence of SEQ ID NOs: 6, 20, 22, 24, 26, or 28, and a citrate lyase comprising the amino acid sequence of SEQ ID NO: 42, 44, 46, 48, 50, or 52.  Other than this working example, the specification fails to 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
RESPONSE TO REMARKS:  Beginning on p. 7 of applicants’ remarks, applicants in summary contend that the claims as amended specify the structure and function of the organism as well as the compounds produced, thereby meeting the written description requirements.
	This argument is found to be not persuasive for the reasons of record and the reasons set forth below. The genus of modifications to increase and/or decrease activity as encompassed by the claim that can produce any compound is not limited to those variants disclosed in the specification and includes any modification to a Cupriavidus and Ralstonia cell and includes any modification to a polypeptide that results in the desired function.  Increasing and/or decreasing activity is not limited to the genes encoding the polypeptides themselves, but further includes modification to transcription factors and any other cellular regulatory elements that control the expression and activity of the claimed polypeptide.
Claim Rejections - 35 USC § 102
12.	The rejection of claims 1-12 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Burgard et al. (US Patent Application Publication 2013/0034884; cited on PTO-892 mailed on 02/16/2021) is withdrawn in view of applicant’s amendment to the claims to remove the recitation of “a functional fragment thereof” and to cancel claims 9 and 12.
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-8, 11 and 21 is/are newly rejected under 35 U.S.C. 103 as being unpatentable over Burgard et al. (US Patent Application Publication 2013/0034884; cited on PTO-892 mailed on 02/16/2021) in view of Botes et al. (US Patent Application 2016/0222420 A1; examiner cited), GenBank Q0K5F4 (GenBank, 2006; examiner cited), GenBank Q0K7M4 (GenBank, 2006; examiner cited), GenBank Q0KC80 (GenBank, 2006; examiner cited), and GenBank Q2Z1A9 GenBank, 2006; examiner cited).  This new grounds of rejection is necessitated by applicant’s amendment to the claims.
15.	As amended, claims 1-8 and 11 are drawn in relevant part to a method of redirecting carbon flux in an organism toward carbon-based chemical products having a C2/C3 or a C4/C5/C6 chain length, said method comprising decreasing activity of one or more polypeptideshaving an activity of a phosphoenolpyruvate carboxylase and/or pyruvate carboxylase in an organism selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis as compared to an unperturbed wild-type Cupriavidus or Ralstonia organism to redirect carbon flux in the organism toward products having a C2/C3 chain length or increasing an activity of one or more polypeptides having an activity of a phosphoenolpyruviate carboxykinase and/or a phosphoenolpyruvate carboxylase and/or a pyruvate carboxylase and/or a citrate lyase or citrate lyase subunit redirects carbon flux in an organism toward products having a C4/C5/C6 chain length,, wherein the polypeptide with phosphoenolpyruvate carboxykinase activity exhibits at least 90% sequence identity with and similar enzymatic activity to the polypeptide comprising SEQ ID NO:  2; the polypeptide with phosphoenolpyruvate carboxylase exhibits at least 90% sequence identity with and similar enzymatic activity to the polypeptide comprising SEQ ID NO:  4; the polypeptide with pyruvate carboxylase activity exhibits at least 90% sequence identity with and similar enzymatic activity to the polypeptide comprising SEQ ID NO:  6; and/or the polypeptide with the activity of a citrate lyase subunit exhibits at least 90% sequence identity with and similar enzymatic activity to the polypeptide comprising SEQ ID NO:  42.
Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis as compared to an unperturbed wild-type Cupriavidus or Ralstonia organism and having one or more polypeptides having an activity of a phosphoenolpyruvate carboxykinase which exhibits at least 90% sequence identity with SEQ ID NO:  2 and/or a phosphoenolpyruvate carboxylase which exhibits at least 90% sequence identity with SEQ DI NO:  4 and/or a pyruvate carboxylase which exhibits at least 90% sequence identity with SEQ ID NO: 6 and/or a citrate lyase or citrate lyase subunit which exhibits at least 90% sequence identity with SEQ ID NO: 42 increased in the organism with a carbon source.
16.	With respect to claim 1, Burgard et al. teach a method for redirecting carbon flux towards products having C4/C5/C6 chain length in an organism by increasing the activity of a phosphoenolpyruvate carboxykinase, phosphoenolpyruvate carboxylase, pyruvate carboxylase and citrate lyase in non-naturally occurring microbial organisms [see Abstract; paragraphs 0008, 0131, 0159-0160, 0162, 0166].  Although Burgard et al. does not explicitly state that the organism has diminished polyhydroxybutyrate synthesis, the teachings of Burgard et al. meet the structural limitations of the claim.  Accordingly, absent evidence otherwise, it is the examiner’s position that this feature would be inherent to the organism of Burgard.  Since the Office does not have the facilities for examining and comparing applicants’ organism with the organism of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the organism of the prior art does not possess the same material structural and functional characteristics of In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 2, Burgard et al. teach a method for redirecting carbon flux in an organism by modulating the activity of a phosphoenolpyruvate carboxykinase, phosphoenolpyruvate carboxylase, pyruvate carboxylase of EC 6.4.1.1 and citrate lyase of EC 4.1.3.34 in non-naturally occurring microbial organisms [see Abstract; paragraphs 0008, 0131, 0159-0160, 0162, 0166, 0734, 0777].  Although Burgard et al. does not explicitly teach that the phosphoenolpyruvate carboxykinase is classified under EC 4.1.1.32, EC 4.1.1.38, EC 4.1.1.49 and phosphoenolpyruvate carboxylase is classified under EC 4.1.1.31, Burgard et al. does teach that these enzymes are classified in EC 4.1.1. [see Figures] and otherwise meet the structural limitations of the claim.  Accordingly, absent evidence otherwise, it is the examiner’s position that this feature would be inherent to the organism of Burgard.  Since the Office does not have the facilities for examining and comparing applicants’ proteins with the organism of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 7, Burgard et al. teach the method wherein modulating the activity comprises overexpressing or mutating an endogenous or exogenous nucleic acid sequence in the organism [see Abstract; paragraphs 0008, 0131, 0159-0160, 0162, 0166, 0734, 0777].  	With respect to claim 8, Burgard et al. teach the method wherein the modulating the 
	With respect to claim 11, Burgard et al. teach the method wherein the products having C4/C5/C6 chain length comprise one or more of succinic acid, adipic acid, glutamate, etc. [see Abstract; paragraphs 0008, 0090, 0131, 0159-0160, 0162, 0166, 0313, 0612, 0631, 0659, 0734, 0777]. 
	With respect to claim 21, Burgard et al. teach a method for redirecting carbon flux towards products having C4/C5/C6 chain length in an organism by modulating the activity of a phosphoenolpyruvate carboxykinase, phosphoenolpyruvate carboxylase, pyruvate carboxylase and citrate lyase in non-naturally occurring microbial organisms [see Abstract; paragraphs 0008, 0131, 0159-0160, 0162, 0166].  Although Burgard et al. does not explicitly state that the organism has diminished polyhydroxybutyrate synthesis, the teachings of Burgard et al. meet the structural limitations of the claim.  Accordingly, absent evidence otherwise, it is the examiner’s position that this feature would be inherent to the organism of Burgard.  Since the Office does not have the facilities for examining and comparing applicants’ organism with the organism of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the organism of the prior art does not possess the same material structural and functional characteristics of the claimed organism). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Ralstonia eutropha useful for transforming a host cell for the production fermentation products [see paragraph 0218], Burgard et al. does not teach wherein the host organism is a species of Cupriavidus or Ralstonia of claims 1 and 21, and the polypeptides of claims 1, 3-6, and 21 wherein the phosphoenolpyruvate carboxykinase exhibits at least 90% sequence identity with SEQ ID NO:  2, the phosphoenolpyruvate carboxylase exhibits at least 90% sequence identity with SEQ ID NO: 4, the pyruvate carboxylase exhibits at least 90% sequence identity with SEQ ID NO:  6 and/or the citrate lyase exhibits at least 90% sequence identity with SEQ ID NO:  42.
	Botes et al. teach similar methods to Burgard et al. a method for increasing carbon-based chemical product yield in an organism by attenuating the function of enzymes and overexpressing enzymes in Cupriavidus and Ralstonia host cells for the production of 4-hydroxybutyrate, 4-aminobutyrate, putrescine, or 1,4-butanediol [see Abstract; paragraphs 0004-0006; 0023; 0025-0026; 0144].  
	GenBank Q0K5F4 teach a phosphoenolpyruvate carboxykinase from Cupriavidus necator having an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID NO:  2 [see alignment attached as APPENDIX A].
	GenBank Q0K7M4 teach a phosphoenolpyruvate carboxylase from Cupriavidus necator having an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID NO:  4 [see alignment attached as APPENDIX B].
	GenBank Q0KC80 teach a pyruvate carboxylase from Cupriavidus necator having an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID NO:  6 [see alignment attached as APPENDIX C].
Cupriavidus necator having an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID NO:  42 [see alignment attached as APPENDIX D].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Burgard et al., Botes et al., GenBank Q0K5F4, GenBank Q0K7M4, GenBank Q0KC80, and GenBank Q2Z1A9 for a method for producing C4/C5/C6 chain length products in Cupriavidus or Ralstonia because Burgard et al. teach methods for production of products having C4/C5/C6 chain length such as succinic acid, adipic acid, glutamate, etc. by increasing expression of increasing the activity of a phosphoenolpyruvate carboxykinase, phosphoenolpyruvate carboxylase, pyruvate carboxylase and citrate lyase in non-naturally occurring microbial organisms.  Botes et al. teach similar methods using Cupriavidus that are genetically modified to produce C4/C5/C6 products.  GenBank Q0K5F4, GenBank Q0K7M4, GenBank Q0KC80, and GenBank Q2Z1A9 teach phosphoenolpyruvate carboxykinase, phosphoenolpyruvate carboxylase, pyruvate carboxylase and citrate lyase from Cupriavidus necator.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Burgard et al., Botes et al., GenBank Q0K5F4, GenBank Q0K7M4, GenBank Q0KC80, and GenBank Q2Z1A9 because Botes et al. acknowledges that Cupriavidus can be genetically modified for the production of C4/C5/C6 products.  One of ordinary skill in the art would be motivated to use enzymes native to Cupriavidus and look to GenBank Q0K5F4, GenBank Q0K7M4, GenBank Q0KC80, and GenBank Q2Z1A9 in order to avoid host cell toxicity from prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
17.	Claims 10 and 20 are newly rejected under 35 U.S.C. 103 as being unpatentable over Burgard et al. (US Patent Application Publication 2013/0034884; cited on PTO-892 mailed on 02/16/2021) in view of Botes et al. (US Patent Application 2016/0222420 A1; examiner cited), GenBank Q0K5F4 (GenBank, 2006; examiner cited), GenBank Q0K7M4 (GenBank, 2006; examiner cited), GenBank Q0KC80 (GenBank, 2006; examiner cited), and GenBank Q2Z1A9 (GenBank, 2006; examiner cited) as applied to claims 1-8, 11, and 21 above, and further in view of Inui et al. (J. Mol. Microbiol. Biotechnol., 2004; examiner cited).  This new grounds of rejection is necessitated by applicant’s amendment to the claims.
18.	The relevant teachings of Burgard et al., Botes et al., GenBank Q0K5F4, GenBank Q0K7M4, GenBank Q0KC80, and GenBank Q2Z1A9 as applied to claims 1-8, 11, and 21 are set forth above.
	With respect to claim 10, Burgard et al. teach the method wherein the products having C2/C3 chain length comprise one or more of lactic acid, ethanol, acetic acid, etc. [see Abstract; paragraphs 0008, 0090, 0131, 0159-0160, 0162, 0166, 0313, 0612, 0734, 0777].
	With respect to claims 10 and 21, GenBank Q0K7M4 teach a phosphoenolpyruvate carboxylase from Cupriavidus necator having an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID NO:  4 [see alignment attached as APPENDIX B].  GenBank Q0KC80 teach a pyruvate carboxylase from Cupriavidus necator having an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID NO:  6 [see alignment attached as APPENDIX C].

	Inui et al. teach genetic engineering of a metabolic pathway of Corynebacterium for the production of ethanol that disrupts and inactivates lactate dehydrogenase and phosphoenolpyruvate carboxylase that results in a significant amount of ethanol production [see Abstract; Figure 1].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art desiring to product a C2 chain length product such as ethanol to combine the teachings of Burgard et al., Botes et al., GenBank Q0K5F4, GenBank Q0K7M4, GenBank Q0KC80, GenBank Q2Z1A9, and Inui et al. to inactivate a phosphoenolpyruvate carboxylase because Inui et al. teach that disruption of phosphoenolpyruvate carboxylase increased ethanol production in Corynebacterium and teach that phosphoenolpyruvate carboxylase is part of the pathway for production of succinate [see Figure 1].  One of ordinary skill in the art desiring to produce ethanol would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Burgard et al., Botes et al., GenBank Q0K5F4, GenBank Q0K7M4, GenBank Q0KC80, GenBank Q2Z1A9, and Inui et al. because Inui et al. acknowledges that inactivation of phosphoenolpyruvate carboxylase results in increased ethanol production and one would expect this result because Inui et al. acknowledges that phosphoenolpyruvate carboxylase branches in the pathway to produce succinate and by removing said enzyme, carbon flux would prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
 19.	Applicant’s remarks regarding prior art rejections have been fully considered by the examiner and rendered moot in view of the new rejections set forth above, which are necessitated by applicant’s amendment to the claims.
Conclusion
20.	Status of the claims:
	Claims 1-8, 10-11, and 20-21 are pending.
	Claims 1-8, 10-11, and 20-21 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

Q0K5F4 with SEQ ID NO:  2

  Query Match             100.0%;  Score 3360;  DB 171;  Length 618;
  Best Local Similarity   100.0%;  
  Matches  618;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNHPTMQGTAPVNAPAWVKHPKLVAWVAEIAALTKPDNIYWCDGSQEEYDRLCEQMVAAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNHPTMQGTAPVNAPAWVKHPKLVAWVAEIAALTKPDNIYWCDGSQEEYDRLCEQMVAAG 60

Qy         61 TMKRLNPAKRKNSFLALSDPSDVARVEDRTFICSEKQEDAGPTNNWTAPAEMRQTLNGLF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TMKRLNPAKRKNSFLALSDPSDVARVEDRTFICSEKQEDAGPTNNWTAPAEMRQTLNGLF 120

Qy        121 DGCMRGRTLYVVPFSMGPLGSPIAHIGVELSDSPYVAVNMRIMTRMGRAVYDVLGTNGEF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DGCMRGRTLYVVPFSMGPLGSPIAHIGVELSDSPYVAVNMRIMTRMGRAVYDVLGTNGEF 180

Qy        181 VPCVHTVGKPLAAGEQDVAWPCNPTKYIVHFPETREIWSFGSGYGGNALLGKKCFALRIA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VPCVHTVGKPLAAGEQDVAWPCNPTKYIVHFPETREIWSFGSGYGGNALLGKKCFALRIA 240

Qy        241 STMGRDEGWLAEHMLILGVTSPEGKKYHVAAAFPSACGKTNFAMLIPPKGFEGWKVTTIG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 STMGRDEGWLAEHMLILGVTSPEGKKYHVAAAFPSACGKTNFAMLIPPKGFEGWKVTTIG 300

Qy        301 DDIAWIKPGQDGRLYAINPEAGYFGVAPGTSEKTNYNAMATLKENVIFTNVALTDDGDVW 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DDIAWIKPGQDGRLYAINPEAGYFGVAPGTSEKTNYNAMATLKENVIFTNVALTDDGDVW 360

Qy        361 WEGMTKEAPAHLIDWQGKDWTPEIAKATGAKAAHPNARFTAPASQCPSIDDNWDNPAGVP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 WEGMTKEAPAHLIDWQGKDWTPEIAKATGAKAAHPNARFTAPASQCPSIDDNWDNPAGVP 420

Qy        421 IDAFIFGGRRSTTVPLVTEARNWTEGVYMAATMGSETTAAAAGQQGVVRRDPFAMLPFCG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 IDAFIFGGRRSTTVPLVTEARNWTEGVYMAATMGSETTAAAAGQQGVVRRDPFAMLPFCG 480

Qy        481 YNMSDYFGHWLELGKKLEAAGAKLPRIYCVNWFRKDADGNFVWPGFGENMRVLSWMIDRV 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 YNMSDYFGHWLELGKKLEAAGAKLPRIYCVNWFRKDADGNFVWPGFGENMRVLSWMIDRV 540

Qy        541 EGKGQAAEHMFGTTPRYQDLNWNGVDFTPAQFAQVTSIDREAWQQELVLHDELFTKLRHR 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 EGKGQAAEHMFGTTPRYQDLNWNGVDFTPAQFAQVTSIDREAWQQELVLHDELFTKLRHR 600

Qy        601 LPQALADVRAALGKRLEG 618
              ||||||||||||||||||
Db        601 LPQALADVRAALGKRLEG 618











APPENDIX B

Q0K7M4 with SEQ ID NO:  4

Query Match             100.0%;  Score 5144;  DB 172;  Length 1012;
  Best Local Similarity   100.0%;  
  Matches 1012;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTQHAARPNGRRTAPAAKDQSPALGAAQGDANGASAAEPKRPASRSGTKRSPKPKLSIVS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTQHAARPNGRRTAPAAKDQSPALGAAQGDANGASAAEPKRPASRSGTKRSPKPKLSIVS 60

Qy         61 SNGTTIAPTARRTADKDVPLREDIRFLGRLLGECLREQEGDAAFEVVETIRQTAVRFRRE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNGTTIAPTARRTADKDVPLREDIRFLGRLLGECLREQEGDAAFEVVETIRQTAVRFRRE 120

Qy        121 NDRAAGAELDRLLKRLSRDQTNQVVRAFSYFSHLANIAEDQHHNRRRRVHALAGSPPQAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NDRAAGAELDRLLKRLSRDQTNQVVRAFSYFSHLANIAEDQHHNRRRRVHALAGSPPQAG 180

Qy        181 SLAHALEAIDAAGVTGKQLRKFLDEALIVPVLTAHPTEVQRKSILDAEREIARLLAERDL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SLAHALEAIDAAGVTGKQLRKFLDEALIVPVLTAHPTEVQRKSILDAEREIARLLAERDL 240

Qy        241 PMTARERDHNTAQLRAKVTTLWQTRMLRDSRLTVADEIENALSYYRTCFLRGIPQLMSEL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PMTARERDHNTAQLRAKVTTLWQTRMLRDSRLTVADEIENALSYYRTCFLRGIPQLMSEL 300

Qy        301 EEDIAAVFPTTRKRKGTPGAQPAPLAPFLQMGSWIGGDRDGNPNVTAETLEHAASQQGQM 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 EEDIAAVFPTTRKRKGTPGAQPAPLAPFLQMGSWIGGDRDGNPNVTAETLEHAASQQGQM 360

Qy        361 IIDWYLDEVHALGAELSMSTLMVDASPELLALAERSPDHSEHRADEPYRRALIGIYARLA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 IIDWYLDEVHALGAELSMSTLMVDASPELLALAERSPDHSEHRADEPYRRALIGIYARLA 420

Qy        421 ATSKALTGHAVPRRPVAPAEPYDSAEAFAADVQVVVDSLRANHGQALANGRIEALARAIG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 ATSKALTGHAVPRRPVAPAEPYDSAEAFAADVQVVVDSLRANHGQALANGRIEALARAIG 480

Qy        481 VFGFHLASVDMRQVSDVHEAVIAELFAAAGIAPDYAALPEARKLELLLAELRQPRLLTLP 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VFGFHLASVDMRQVSDVHEAVIAELFAAAGIAPDYAALPEARKLELLLAELRQPRLLTLP 540

Qy        541 WHEYSEQTRKELAIFAAARELRARYGKRIARNYIISHTETLSDLVEVMLLQKESGMLQGT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 WHEYSEQTRKELAIFAAARELRARYGKRIARNYIISHTETLSDLVEVMLLQKESGMLQGT 600

Qy        601 LGSKTDPARMELMVIPLFETIEDLRNAAGIMQSLLDLPGFDSVIAHHGVEQEVMLGYSDS 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 LGSKTDPARMELMVIPLFETIEDLRNAAGIMQSLLDLPGFDSVIAHHGVEQEVMLGYSDS 660

Qy        661 NKDGGFLTSTWELYKAELELVQLFEQRQVKLRLFHGRGGTVGRGGGPTYQAILSQPPGTV 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 NKDGGFLTSTWELYKAELELVQLFEQRQVKLRLFHGRGGTVGRGGGPTYQAILSQPPGTV 720

Qy        721 NGQIRLTEQGEIINSKFANAEIGRRNLETVVAATLEASLLPQQNAPKDLDMFEAVMQQLS 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 NGQIRLTEQGEIINSKFANAEIGRRNLETVVAATLEASLLPQQNAPKDLDMFEAVMQQLS 780

Qy        781 DRAFTAYRDLVYETPGFKDYFFATTPITEIADLNLGSRPASRKLMDKKNRRIEDLRAIPW 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 DRAFTAYRDLVYETPGFKDYFFATTPITEIADLNLGSRPASRKLMDKKNRRIEDLRAIPW 840

Qy        841 GFSWGQCRLLLPGWYGFGSAVKSLLDTAPDDKARKLAVTTLRRMVKTWPFFSTLLSNMDM 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 GFSWGQCRLLLPGWYGFGSAVKSLLDTAPDDKARKLAVTTLRRMVKTWPFFSTLLSNMDM 900

Qy        901 VLAKTDLAVASRYAQLCDDAALRRTVFNRISKEWHLTCEMLTLVTGHQERLADNPLLARS 960

Db        901 VLAKTDLAVASRYAQLCDDAALRRTVFNRISKEWHLTCEMLTLVTGHQERLADNPLLARS 960

Qy        961 IKNRFAYLDPLNHLQVELLKRYRSGKDGDDIRVRRGIHLTINGVAAGLRNTG 1012
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 IKNRFAYLDPLNHLQVELLKRYRSGKDGDDIRVRRGIHLTINGVAAGLRNTG 1012








































APPENDIX C

Q0KC80 with SEQ ID NO:  6

  Query Match             100.0%;  Score 5990;  DB 171;  Length 1167;
  Best Local Similarity   100.0%;  
  Matches 1167;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDYAPIRSLLIANRSEIAIRVMRAAAEMNVRTVAIYSKEDRLALHRFKADESYLVGEGKK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDYAPIRSLLIANRSEIAIRVMRAAAEMNVRTVAIYSKEDRLALHRFKADESYLVGEGKK 60

Qy         61 PLAAYLDIDDILRIARQAKVDAIHPGYGFLSENPDFAQAVIDAGIRWIGPSPEVMRKLGN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PLAAYLDIDDILRIARQAKVDAIHPGYGFLSENPDFAQAVIDAGIRWIGPSPEVMRKLGN 120

Qy        121 KVAARNAAIDAGVPVMPATDPLPHDLDTCKRLAAGIGYPLMLKASWGGGGRGMRVLEREQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KVAARNAAIDAGVPVMPATDPLPHDLDTCKRLAAGIGYPLMLKASWGGGGRGMRVLEREQ 180

Qy        181 DLEGALAAARREALAAFGNDEVYVEKLVRNARHVEVQVLGDTHGNLVHLYERDCTVQRRN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DLEGALAAARREALAAFGNDEVYVEKLVRNARHVEVQVLGDTHGNLVHLYERDCTVQRRN 240

Qy        241 QKVVERAPAPYLDDAGRAALCESALRLMRAVGYTHAGTVEFLMDADSGQFYFIEVNPRIQ 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QKVVERAPAPYLDDAGRAALCESALRLMRAVGYTHAGTVEFLMDADSGQFYFIEVNPRIQ 300

Qy        301 VEHTVTEMVTGIDIVKAQIRVTEGGHLGMTENTRNENGEIVVRAAGVPVQEAISLNGHAL 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VEHTVTEMVTGIDIVKAQIRVTEGGHLGMTENTRNENGEIVVRAAGVPVQEAISLNGHAL 360

Qy        361 QCRITTEDPENGFLPDYGRLTAYRSAAGFGVRLDAGTAYGGAVITPYYDSLLVKVTTWAP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QCRITTEDPENGFLPDYGRLTAYRSAAGFGVRLDAGTAYGGAVITPYYDSLLVKVTTWAP 420

Qy        421 TAPESIRRMDRALREFRIRGVASNLQFLENVINHPSFRSGDVTTRFIDLTPELLAFTKRL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TAPESIRRMDRALREFRIRGVASNLQFLENVINHPSFRSGDVTTRFIDLTPELLAFTKRL 480

Qy        481 DRATKLLRYLGEVSVNGHPEMSGRTLPSLPLPAPVLPAFDTGGALPYGTRDRLRELGAEK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 DRATKLLRYLGEVSVNGHPEMSGRTLPSLPLPAPVLPAFDTGGALPYGTRDRLRELGAEK 540

Qy        541 FSRWMLEQKQVLLTDTTMRDAHQSLFATRMRTADMLPIAPFYARELSQLFSLECWGGATF 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 FSRWMLEQKQVLLTDTTMRDAHQSLFATRMRTADMLPIAPFYARELSQLFSLECWGGATF 600

Qy        601 DVALRFLKEDPWQRLEQLRERVPNVLFQMLLRGSNAVGYTNYADNVVRFFVRQAASAGVD 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 DVALRFLKEDPWQRLEQLRERVPNVLFQMLLRGSNAVGYTNYADNVVRFFVRQAASAGVD 660

Qy        661 VFRVFDSLNWVRNMRVAIDAVGESGALCEGAICYTGDLFDKSRAKYDLKYYVGIARELKQ 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VFRVFDSLNWVRNMRVAIDAVGESGALCEGAICYTGDLFDKSRAKYDLKYYVGIARELKQ 720

Qy        721 AGVHVLGIKDMAGICRPQAAAALVRALKEETGLPVHFHTHDTSGISAASALAAIEAGCDA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 AGVHVLGIKDMAGICRPQAAAALVRALKEETGLPVHFHTHDTSGISAASALAAIEAGCDA 780

Qy        781 VDGALDAMSGLTSQPNLSSIAAALAGSERDPGLSLERLHEASMYWEGVRRYYAPFESEIR 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 VDGALDAMSGLTSQPNLSSIAAALAGSERDPGLSLERLHEASMYWEGVRRYYAPFESEIR 840

Qy        841 AGTADVYRHEMPGGQYTNLREQARSLGIEHRWTEVSRAYAEVNQMFGDIVKVTPTSKVVG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 AGTADVYRHEMPGGQYTNLREQARSLGIEHRWTEVSRAYAEVNQMFGDIVKVTPTSKVVG 900

Qy        901 DLALMMVANDLSAADVCDPARETAFPESVVSLFKGELGFPPDGFPAELSRKVLRGEPPVP 960

Db        901 DLALMMVANDLSAADVCDPARETAFPESVVSLFKGELGFPPDGFPAELSRKVLRGEPPVP 960

Qy        961 YRPGDQIPPVDLDAARAAAEAACEQPLDDRQLASYLMYPKQAGEYHAHVRNYSDTSVVPT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 YRPGDQIPPVDLDAARAAAEAACEQPLDDRQLASYLMYPKQAGEYHAHVRNYSDTSVVPT 1020

Qy       1021 PAYLYGLQPQEEVAIDIAAGKTLLVSLQGTHPDAEEGVIKVQFELNGQSRTTLVEQRSTT 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 PAYLYGLQPQEEVAIDIAAGKTLLVSLQGTHPDAEEGVIKVQFELNGQSRTTLVEQRSTT 1080

Qy       1081 QAAAARHGRPVAEPDNPLHVAAPMPGSIVTVAVQPGQRVAAGTTLLALEAMKMETHIAAE 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 QAAAARHGRPVAEPDNPLHVAAPMPGSIVTVAVQPGQRVAAGTTLLALEAMKMETHIAAE 1140

Qy       1141 RDCEIAAVHVQQGDRVAAKDLLIELKG 1167
              |||||||||||||||||||||||||||
Db       1141 RDCEIAAVHVQQGDRVAAKDLLIELKG 1167

































APPENDIX D

Q2Z1A9 with SEQ ID NO:  42

Query Match             100.0%;  Score 1701;  DB 85;  Length 326;
  Best Local Similarity   100.0%;  
  Matches  326;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MHPSEVLFQGEAIPVQLPVCDHYAGSEKLMRKSLALQQELGPVFDITFDCEDGAAVGRES 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MHPSEVLFQGEAIPVQLPVCDHYAGSEKLMRKSLALQQELGPVFDITFDCEDGAAVGRES 60

Qy         61 EHAELCAQLVNSPLNAHNRVGVRIHDPAHPNWREDVDVLVRAAGARLAYVVVPKVSDVVE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EHAELCAQLVNSPLNAHNRVGVRIHDPAHPNWREDVDVLVRAAGARLAYVVVPKVSDVVE 120

Qy        121 VARVTDHVNQVARNAGIARHIPIHVLVETHAALEQAFDIAALVQVECLSFGLMDFVSAHH 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VARVTDHVNQVARNAGIARHIPIHVLVETHAALEQAFDIAALVQVECLSFGLMDFVSAHH 180

Qy        181 GAIPGEAMRSPQQFEHPLIRRAMLEISAACHRHGKVPSHNVSTDVQAPQRAGDDALRARS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GAIPGEAMRSPQQFEHPLIRRAMLEISAACHRHGKVPSHNVSTDVQAPQRAGDDALRARS 240

Qy        241 EFGYLRKWSIHPGQIAPIVAAFRPGAEEIGAASQILLAAHENSWAPIRHEGQLHDRASYR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EFGYLRKWSIHPGQIAPIVAAFRPGAEEIGAASQILLAAHENSWAPIRHEGQLHDRASYR 300

Qy        301 YYWSLLQRAQATGTPLPANVEALFFA 326
              ||||||||||||||||||||||||||
Db        301 YYWSLLQRAQATGTPLPANVEALFFA 326